IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-51,197-03


                       EX PARTE JAMES AARON DYSON, Applicant


                 ON APPLICATION FOR WRIT OF HABEAS CORPUS
                        CAUSE NO. C-4-W011479-0657742-C
         IN THE CRIMINAL DISTRICT COURT NO. 4 FROM TARRANT COUNTY


         Per curiam.

                                            ORDER

         Applicant was convicted of engaging in organized criminal activity with a deadly weapon

and was sentenced to 50 years’ imprisonment. The Second Court of Appeals affirmed his

conviction. Dyson v. State, No. 02-98-096-CR (Tex. App.—Fort Worth, Sept. 16, 1999) (not

designated for publication). Applicant filed this application for writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         This Court dismissed this application as subsequent on June 5, 2019. TEX . R. APP . P.

73.1(d). The Court has since received a suggestion to reconsider. We now withdraw our order of
                                                                                                      2

June 5, 2019, and reconsider this application on our own motion. TEX . R. APP . P. 79.2(d).

       A defendant is entitled to relief on a false-evidence claim if he proves that (1) the

complained-of evidence was false and that (2) the false evidence was material to his conviction. Ex

parte Weinstein, 421 S.W.3d 656, 665 (Tex. Crim. App. 2014). Whether evidence is false turns on

whether the jury was left with a misleading or false impression after considering the evidence in its

entirety. Id. at 665-66. False evidence is material when “there is a ‘reasonable likelihood’ that [the

false evidence] affected the judgment of the jury.” Ex parte Chaney, 563 S.W.3d 239, 263-64 (Tex.

Crim. App. 2018) (quoting Weinstein, 421 S.W.3d at 665). Falsity is a factual inquiry, and we review

the court's findings under a deferential standard. Id. at 263. Materiality is a legal question that we

review de novo. Id.

       We remand this application to Criminal District Court No. 4, of Tarrant County, to allow the

trial judge to complete an evidentiary investigation and enter findings of fact and conclusions of law.

TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall determine whether Aguirre’s

affidavit is a previously unavailable factual basis within the meaning of Article11.07, § 4(a)(1). The

court shall also determine whether, but for Aguirre’s misleading testimony, Applicant would not

have been convicted of engaging in organized crime. TEX . CODE CRIM . PROC. art. 11.07, § 4(a)(2).

In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

       It appears that Applicant is represented by counsel. However, if the trial court elects to hold

a hearing, it shall determine whether Applicant is represented by counsel. If Applicant is not

represented by counsel, the trial court shall determine whether Applicant is indigent. If Applicant

is indigent and wishes to be represented by counsel, the trial court shall appoint an attorney to

represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or
                                                                                                       3

retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

habeas application is barred as subsequent under Article 11.07, § 4. If the court determines that this

application is not barred as subsequent, then it shall address Applicant’s false-testimony allegation

on the merits. The trial court may make any other findings and conclusions that it deems relevant

and appropriate to the disposition of the application.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: February 3, 2021
Do not publish